Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                CASE NO.: 19-60714-CIV-AHS

    EQUAL EMPLOYMENT OPPORTUNITY
    COMMISSION,

    Plaintiff,

    NELEITHIA HINSON,

    Plaintiff-Intervenor,

    V.

    SWAMI PANCAKE, LLC, d/b/a
    "INTERNATIONAL HOUSE OF
    PANCAKES" or "IHOP".

             Defendant.
     --------------~/
                                         CONSENT DECREE

            This Consent Decree ("Decree") is made and entered into by and between Plaintiff Equal

    Employment Opportunity Commission ("EEOC"), and Defendant Swami Pancake, LLC

    ("Defendant" or "Swami"). The EEOC and Defendant are collectively referred to as the "Parties"

    throughout this Decree.

                                           INTRODUCTION

            1.     The EEOC filed this action on March 19, 2019, under Title VII of the Civil Rights

    Act of 1964, as amended, 42 U.S.C. § 2000e et. seq. ("Title VII") to correct unlawful employment

    practices on the basis of sex, and to provide appropriate relief to Charging Party Neleithia Hinson

    ("Ms. Hinson" and class member(s) ("Class Member").

            2.     On April 30, 2019, the Court granted Ms. Hinson's Motion to Intervene as Plaintiff-

    Intervenor.
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 2 of 18




           3.      The EEOC alleges that Swami violated Title VII by subjecting Charging Party and

    Class Member to a sexually hostile work environment while employed at Swami.

           4.      Swami denies any liability towards Charging Party and Class Member and denies

    any wrongdoing.

           5.      In the interest of resolving this matter, to avoid further cost of litigation, and as a

    result of having engaged in comprehensive settlement negotiations, the Parties have agreed that

    this action should be finally resolved by entry of this Decree. This Decree is final and binding on

    the Parties, their successors, and assigns.

           6.      No waiver, modification or amendment of any provision of this Decree will be

    effective unless made in writing and signed by an authorized representative of each of the Parties.

    By mutual agreement of the Parties in writing, this Decree may be amended or modified in the

    interests of justice and fairness in order to effectuate the provisions of this Decree.

            7.     If one or more of the provisions are rendered unlawful or unenforceable, the Parties

    shall make good faith efforts to agree upon appropriate amendments to this Decree in order to

    effectuate the purposes of the Decree. In any event, the remaining provisions will remain in full

    force and effect unless the purposes of the Decree cannot, despite the Parties' best efforts, be

    achieved.

            8.     This Decree fully and finally resolves all claims asserted by the EEOC in its

    Complaint against Defendant (Case No: 19-CV-60714), based on EEOC Charge Number 510-

    2018-00318.     The Parties further agree that this Decree does not resolve any Charges of

    Discrimination that may be pending with the EEOC against Swami other than the Charge Number

    referred to in this Paragraph.




                                                      2
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 3 of 18




           9.      Having carefully examined the terms and provisions of this Decree, and based on

    the pleadings, record, and stipulations of the parties, the Court finds the following:

                   a.      This Court has jurisdiction over the subject matter of this action and the

                           Parties, and will retain jurisdiction for the duration of this Decree.

                   b.      No party shall contest the jurisdiction of this Federal Court to enforce this

                           Decree and its terms or the right of the EEOC to bring an enforcement suit

                           upon alleged breach of any term(s) of this Decree.

                   c.      The terms of this Decree are adequate, fair, reasonable, equitable, and just.

                           The rights of the· Charging Party and the public interest are adequately

                           protected by this Decree.

                   d.      This Decree conforms to the Federal Rules of Civil Procedure and Title VII

                           and is not in derogation of the rights or privileges of any person. The entry

                           of this Decree will further the objectives of Title VII and will be in the best

                           interests of Charging Party, Class Member, Swami, the EEOC and the

                           public.

                   e.      The terms of this Decree are and shall be binding upon Swami Pancake,

                           LLC, its present and future agents, directors, officers, successors and

                           assigns.

    IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

                               GENERAL INJUNCTIVE PROVISIONS

           10.     Defendant, its owner, and all of Defendant's officers, managers, supervisors,

    agents, partners, successors and assigns, are enjoined from engaging in, encouraging or permitting




                                                       3
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 4 of 18




     unlawful conduct that discriminates on the basis of sex in violation of Title VII, including conduct

    which forms a sexually hostile work environment.

            11.     [INTENTIONALLY LEFT BLANK]

                                          MONETARY RELIEF

            12.     In settlement of all claims asserted in the Complaint filed by the EEOC in this

    action, Defendant shall pay the total gross amount of seventy thousand dollars ($70,000) (the

    "Settlement Amount"), which represents non-economic compensatory damages. This Settlement

    Amount shall be the full and final amount Defendant shall pay to settle the claims brought by the

    EEOC on its behalf, on behalf of the Charging Party, and on behalf of Class Member.

            13.     Beginning thirty (30) days from the Court's execution of this Decree, Defendant

    shall issue three payments totaling sixty-two thousand dollars ($62,000), payable in three equal

    monthly installments, made out to Pacin Levin, P.A., Trust Account.

            14.     Within ninety (90) calendar days from the Court's execution of this Decree and the

    Class Member(s) providing to Defendant completed W-9 tax forms, Defendant shall pay the

    remaining eight thousand dollars ($8,000) to the Class Member(s) by check(s). EEOC shall

    provide a distribution list ("Distribution List") identifying the class member(s) and award amounts

    within fifteen (15) business days from the Court's execution of this Decree. The Distribution List

    and award of funds shall be made at the sole discretion of the EEOC and Defendant shall not

    challenge the Distribution List.

            15.     Copies of these payments and related documents (including copies ofl.R.S.

    Forms) shall be sent to the EEOC to the attention of Regional Attorney Robert E. Weisberg and

    Trial Attorney Carmen Manrara Cartaya via email at the following email addresses, with the

    Subject Line: "Swami Pancake, LLC IHOP Consent Decree:" mdoconsentdecreecompliance



                                                      4
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 5 of 18




      @eeoc.gov and carmen.cartaya@eeoc.gov.

              16.    If Defendant fails to tender the payments described in Paragraphs 12 through 14

      above, then Defendant shall pay interest on the defaulted payments at a rate calculated pursuant to

      26 U.S.C. §6621(b) until the same is paid, and bear any additional costs incurred by the EEOC

      caused by the non-compliance or delay.

                                       POSITIVE JOB REFERENCE

              17.    Within fifteen (15) business days of the Court's execution, Defendant shall provide

      a copy of the letter attached as Exhibit "A" for Charging Party, to the EEOC through email at the

      following      email       addresses:           mdoconsentdecreecompliance@eeoc.gov             and

      carmen.cartaya@eeoc.gov. The reference letter must be on IHOP letterhead.

             18.     If at any time, either during or after the term of this Consent Decree, Defendant

      receives any inquiries regarding the employment of Charging Party or Class Member, in lieu of an

      oral response, Defendant shall provide a copy of the letter attached as Exhibit "A." Defendant

      shall provide no negative information whatsoever about Charging Party or Class Member and shall

      not mention any charge of discrimination or retaliation, allegation of discrimination or retaliation

      or this lawsuit as part of any reference.

              19.    During the term of this Decree, within ten (10) business days ofresponding to any

      inquiry regarding the employment of any Charging Party or Class Member, Defendant shall report

      compliance in writing to the EEOC, including the name and address of the person or entity to

      whom the written reference was provided.

                                              EEO CONSULTANT

             20.     Swami shall retain the services of an Independent EEO Consultant, who has been

      approved by the EEOC.



                                                       5
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 6 of 18




             21.     The EEO Consultant will perform services to ensure compliance with this Decree

      as outlined herein. The EEO Consultant will have the authority and obligation to:

                     a.      Receive any and all complaints of sex-based harassment, sex-based

                             discrimination, and/or retaliation in Defendant's workplace;

                     b.      Investigate independently and confidentially any and all complaints of sex-

                             based harassment, discrimination, and/or retaliation in Defendant's

                            workplace;

                     c.     Hire an independent Subject Matter Expert to investigate independently and

                             confidentially any and        all   complaints   of sex-based    harassment,

                             discrimination, and/or retaliation in Defendant's workplace;

                     d.     Make recommendations to Defendant regarding the appropriate disciplinary

                             or corrective action, if any, that should be taken to resolve the complaint;

                     e.      Maintain detailed written records ofall complaints, the investigation of such

                             complaints and the disposition of such complaints; and

                     f.     Forward to Defendant copies of the written records described above, in

                             intervals negotiated by Defendant and the EEO Consultant but with no less

                             frequency than required to comply with the Reporting requirements of this

                             Consent Decree as described below.

             22.     As set forth above, once the EEO Consultant has investigated a harassment,

      discrimination, and/or retaliation complaint, the EEO consultant will make recommendations to

      Defendant regarding the appropriate action, if any, that should be taken to resolve the complaint.

      The EEO Consultant shall provide both parties with its investigative report, recommendations and

      investigation file no later than twenty (20) calendar days after receiving the underlying complaint.



                                                       6
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 7 of 18




     Within twenty (20) calendar days after receiving the EEO Consultant's recommendation,

     Defendant shall carry out the EEO Consultant's recommendations, notify the EEO Consultant and

     the EEOC that the recommendations have been carried out or implemented, and explain or describe

     the manner in which the recommendations have been carried out or implemented. If Defendant

     disputes and does not comply with any recommendations of the EEO Consultant, Defendant will

     notify the EEOC and the EEO Consultant of the basis of Defendant's dispute and decision to not

     comply with the EEOC Consultant's recommendations, no later than twenty (20) calendar days

     after receiving EEO Consultant recommendations.

            23.     The EEO Consultant shall, to the maximum extent practicable and consistent with

     the EEO Consultant's obligations, work collegially, non-disruptively, and cooperatively with

     Defendant so as not to unduly interfere with Defendant's operations.

            24.     Defendant will cooperate with the EEO Consultant to the maximum extent possible

     to enable the EEO Consultant to fulfill the obligations outlined in this Consent Decree.

            25.     All fees and costs incurred for the EEO Consultant's services will be paid by

     Defendant.

                           ADOPTION AND DISTRIBUTION OF POLICY
                             AGAINST SEX DISCRIMINATION AND
                            CREATION OF THIRD-PARTY HOTLINE

            26.     Swami must provide a phone number and answering service or voicemail to act as

     an employee hotline ("Employee Hotline") to monitor complaints for the duration of the Decree.

     The Employee Hotline must have the capability for employees to leave voicemail messages.

     Employees shall also be permitted to make complaints anonymously.

            27.     Swami must create, disseminate and implement an anti-harassment policy (the

     "Policy"), consistent with this Decree.



                                                     7
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 8 of 18




             28.     The Policy shall include a formal, written policy addressing allegations of sexual

      harassment that makes clear the Defendant's commitment to empowering employees to speak up

      against harassment and to non-retaliation by making clear that any employee who speaks up

      against harassment will be protected from negative repercussions.

             29.     The Policy must specify the following:

                     a.     Complaints of sex-based harassment, discrimination, and/or retaliation may

                            be made through the Employee Hotline (specifically listing the phone

                            number and the ability to call or leave a voicemail);

                     b.     To the extent not made to Employee Hotline, Swami will notify the EEO

                            Consultant of all complaints and/or allegations of sex-based harassment,

                            discrimination, and/or retaliation in its workplace within ten (I 0) business

                            days.

             30.     The Policy must clearly define prohibited conduct and specifically prohibit sex-

      based harassment, discrimination, and/or retaliation discrimination in the workplace including that

      perpetrated by Swami's management, employees, customers, clients and vendors.

             31.     The Policy must provide examples of prohibited conduct, including but not limited

      to the following:

                     a.     Verbal: Jokes, insults and innuendoes based on sex; degrading sexual

                            remarks; comments or questions on a persons' body or sex life; pressures

                            for sexual favors; and use of inappropriate sexually offensive language.

                     b.     Non-Verbal: Touching in an unwelcome manner; and displaying sexually

                            suggestive or degrading pictures, and shall set forth the language contained

                            within Paragraphs 2-4 of the Notice Posting attached hereto as Exhibit "B."



                                                      8
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 9 of 18




             32.    The Policy must also specify the following:

                    a.      Prohibited behavior will not be tolerated from its management, employees,

                            customers, clients, vendors or any other persons present at any of

                            Defendant's premises or where Defendant conducts business;

                    b.      Employees who make such complaints or provide information related to

                            such complaints will be protected against retaliation;

                    c.      Employees will not be required to complain of sex-based discrimination or

                            retaliation directly to the individual that is engaging or engaged in the

                            discriminatory or retaliatory behavior;

                    d.      The EEO Consultant, or an independent third party hired by the EEO

                            Consultant, will investigate complaints of sex-based discrimination or

                            retaliation.

                    e.      Defendant will take immediate and appropriate corrective action when the

                            company/EEO Consultant determines that sex-based discrimination or

                            retaliation has occurred; and

                     f.     Managers and employees who violate the policy are subject to discipline,

                            up to and including discharge.

             33.    A copy of the Policy will be provided to the EEOC for review within sixty (60)

      calendar days of the Court's execution of this Decree. Thereafter, copies of the Policy will be

      distributed to each of Swami's employees and managers within sixty (65) calendar days of the

      Court's execution of this Decree.

             34.    A copy of the Policy shall also be included in any relevant policy or employee

      manual maintained by Swami. The Policy will also be kept and maintained in paper format in a



                                                      9
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 10 of 18




      conspicuous and accessible place for all employees of Swami's and printed in a font that is easily

      legible (at least 12-point font).

              35.     All employees will be provided a hard copy of the Policy to take home. New

      employees will receive a hard copy of the Policy on or before their first week of work.

                                                 TRAINING

              36.     Defendant shall provide for one-on-one training to Defendant owner, Manish Patel

      a/k/a Manny Patel, consisting of three hours of live training on an annual basis during the term of

      this Decree (the "Management Training").          Defendant shall also provide for one-on-one

      Management training to Bina Patel, assistant manager and wife ofManish Patel. The Management

      Training of Mr. Patel and the Management Training of Ms. Patel will be conducted separately and

      not in each other's presence. The first Management Training of Mr. Patel and Ms. Patel shall take

      place within ninety (90) calendar days of the Court's execution of this Decree.

              37.     The second and third Management Training sessions shall take place annually and

      no later than July 1st of each year throughout the duration of the Decree.

              3 8.    The Management Training shall include the following: (I) an explanation of the

      prohibition against sex discrimination and the prohibition against retaliation under Title VII of the

      Civil Rights Act of 1964; (2) an explanation of the rights and responsibilities of managers,

      supervisors, and employees under Title VII and Swami's Policy; (3) guidance on handling sex-

      based allegations and other EEO complaints and the need for confidentiality; (4) training on gender

      equality and diversity training specific to gender diversity; (5) examples of sexual harassment, as

      well as conduct short of sexual harassment, that might make an employee uncomfortable at work;

      (6) information on the negative impact sexual harassment has to employees, the overall workplace




                                                       10
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 11 of 18




      culture, and to the business; and (7) details about the harm caused to individuals who experience

      sexual harassment at the workplace.

                39.   Defendant also shall provide all current employees with one (1) hour oflive training

      (the "Employee Training"). The Employee Training shall take place within one hundred (100)

      calendar days of the Court's execution of this Decree.

                40.   The second and third Employee Training sessions shall take place annually and no

      later than July 1st of each year throughout the duration of the Decree.

                41.   The Employee Training shall include the following: (1) an explanation of the

      prohibition against sex discrimination and the prohibition against retaliation under Title VII of the

      Civil Rights Act of 1964; (2) an explanation of the prohibition against a sexually hostile work

      environment; (3) an explanation of the rights and responsibilities of managers, supervisors, and

      employees under Title VII and Swami's Policy including, but not limited to, complaint and

      investigation procedures; (4) information and techniques that could help employees identify

      unwelcome and offensive behavior; (5) specific step-by-step instructions on how to file an EEOC

      Charge of Discrimination and an in-depth explanation of the EEOC investigative process; ad (6)

      detailed information on how to complain at Swami, who to contact, the method to contact the

      individual(s), and what happens after an employee complaint is made at Swami as outlined in the

      Policy.

                42.   The Management Training and the Employee Training shall be conducted by a

      Subject Matter Expert ("SME") who has been mutually agreed upon between Defendant and the

      EEOC.      Defendant agrees to provide the EEOC with at least three (3) weeks-notice before

      conducting training sessions pursuant to this Decree. In the notice, Defendant shall notify the

      EEOC of the dates on which training is scheduled, the location of the training, and the name and



                                                       11
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 12 of 18




     job title of each person who will attend the training. Defendant further agrees to provide the EEOC

     with any and all copies of pamphlets, brochures, outlines or other written materials that will be

     provided to the participants of the training sessions. Defendant also agrees that the EEOC may, at

     the EEOC's discretion, be in attendance at any training session.

            43.     Within sixty (60) calendar days of each training session, the EEO Consultant will

     provide a written report to the EEOC confirming the contents and format of each Management

     Training and Employee Training sessions and whether the training session complied with this

     Decree. The report shall also include a list of all attendees to each training session, including the

     following information: (i) first and last name; (ii) the title or position of attendee; (iii) start and

     end times of the training session; and (iv) whether any questions were asked by the employees or

     managers at the training sessions and the response provided to each question.

            44.     All costs incurred for the training required herein will be paid by Defendant.

                                          POSTING OF NOTICE

            45.       Within thirty (30) business days from the Court's execution of this Decree,

     Defendant shall post an eleven (11) inches by fourteen (14) inches laminated copy of the Notice

     attached as Exhibit B to this Decree at Defendant's restaurant in a conspicuous location, easily

     accessible to and commonly frequented by Defendant's employees. The Notice shall remain

     posted for the duration of this Decree. Defendant shall take all reasonable steps to ensure that the

     posting is not altered, defaced or covered by any other material. Within thirty-five (35) business

     days from the Court's execution of this Decree, Defendant shall certify to the EEOC in writing

     that the Notice has been properly posted as described in this Paragraph.




                                                       12
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 13 of 18




                                  MONITORING AND REPORTING

            46.     Defendant shall furnish to the EEOC written Reports twice annually for the

     duration of this Decree. The first report shall be due six (6) months after entry of the Decree and

     thereafter by June 30, and December 30 annually. Each such Report shall contain:

                    a.     A certification that the Notice required to be posted in Paragraph 45, above,

                           remained posted during the entire six (6) month period preceding the

                           Report.

                    b.     A description of each complaint of sex-based discrimination or retaliation

                           received by Defendant within the six (6) month period preceding the report,

                           whether verbal or written, formal or informal, including the names, last

                           known home addresses, home telephone numbers, and cellular telephone

                           numbers of the complaining parties;

                    c.     A description of what action, if any, Defendant took in response to the

                           complaint of discrimination or retaliation;

                    d.     The names of any witnesses to each complaint; and

                    e.     The resolution of each complaint occurring within the six (6) month period

                           preceding the report.

                    f.     In the event there are no complaints of sex-based discrimination or

                           retaliation, Defendant shall send the EEOC a "negative" report indicating

                           no activity.

            47.     The EEOC may review compliance with any and all provision of this Decree.

            48.     As part of such review, the EEOC may inspect Defendant's facilities, interview

     employees, and examine and copy documents. Defendant will make all employees reasonably



                                                     13
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 14 of 18




     available to the EEOC, and shall permit employees to speak confidentially with the EEOC for

     purposes of verifying compliance with this Decree. The EEOC agrees to provide Defendant with

     at least 24-hour notice before seeking to inspect Defendant's facilities, interview employees, and

     examine and copy documents.

                                  NOTIFICATION OF SUCCESSORS

            49.     Defendant shall provide prior written notice to any potential purchaser of its

     business, or a purchaser of all or a substantial portion of Defendant's assets (who intends to

     continue the business) of the EEOC' s lawsuit, the allegations raised in the EEOC' s Complaint,

     and the existence and contents of the Decree.

                                     DURATION OF THE DECREE

            50.     The duration of the Decree shall be for a period for three (3) years from the date of

     the Court's execution of the Decree. If at any time during this three (3) year period Mani sh Patel

     does not own and /or operate Defendant, then during such time period, the non-monetary

     obligations set forth in paragraphs 18-35; 37; 39-41; 42-43 (as to employees) and 45-46 shall be

     suspended.

                                         DISPUTE RESOLUTION

            51.     In the event that the EEOC believes that Defendant has failed to comply with any

     provision(s) of the Decree, the EEOC will notify Defendant and Defendant must make a good faith

     attempt to cure any breach of the Decree within thirty (30) calendar days of notification. The thirty

     (30) calendar days to cure provision of this Paragraph shall not apply, however, to the payments

     required by Paragraphs 12-14 above.

            52.     Following the thirty (30) calendar days to cure period, the EEOC shall have the

     right to seek Court intervention.



                                                      14
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 15 of 18




             53.      No party shall contest the Court's jurisdiction to enforce this Decree and its terms

     or the right of the EEOC to bring an enforcement suit upon breach of any of the terms of this

     Decree. Breach of any term of this Decree should be deemed to be a substantive breach of this

     Decree. The Court will retain jurisdiction over any such enforcement proceeding during the

     duration of this Consent Decree. Nothing in this Decree will be construed to preclude the EEOC

     from bringing proceedings to enforce this Decree in the event that Defendant fails to perform any

     of the promises or representations herein. Defendant shall pay the EEOC's costs associated with

     any enforcement proceeding pursuant to this Consent Decree.

                                                    COSTS

             54.      Each party to this Decree shall bear its own fees and costs associated with this

     litigation.

                                       NO CONDITIONAL RECEIPT

             55.      Defendant will not attempt to condition or condition the receipt of individual relief

     upon an individual's agreement to: (a) maintain as confidential the terms of this Consent Decree;

     (b) waive her statutory right to file a charge with any federal or state anti-discrimination agency;

     or (c) waiver her right to apply for employment with Defendant in the future.




             SO ORDERED, ADJUDGED AND DECREED, this                       ti      day o f ~

     2020.




                                                                     RAAG SfNGHAL
                                                                    STRICT ruDG,e_


                   [SIGNATURES OF THE PARTIES TO FOLLOW ON THE NEXT PAGE]


                                                       15
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 16 of 18




    ,t\Cf~tpI'q.:
    ::m5RtTHE PEAINTIFE;_:(fS;.'EQUAt,E~ifPLOYJ\iffiNT\QPPORJUN.JtY:to)ifl\1IS$}0N:


            '\c\J :1iJA0bTu<L J . ~~v
          . Ro!Jc~r:'.fE. Wci§b.ei:g;. Regio.nl)l ~1:tor1rey
          t.r.,S~:¥9VA:i, E:_I'4P1fPY1'1~NT'         '• ·.
            QPPQRTUNJTYC0MMlSSION
          · MiamtDistr{ct0:ffice
          Niiami t GWer
          -fO.Q'SE:-;?i1:<lSt.reet,~t_1ite ttOO
           Miatni;,Flori4a 3::3131:           .
           Teieph9,1w::(786).54$:-~86~:
          .E1na'ii~ robert\,ieisbetg@ee6'c<gov
                                    . ·"
                                      '   ~




                                                               ])ate:




                                                         J6
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 17 of 18




                                                EXHIBIT A

                                               REFERENCE


     Dear
            -------~

            This letter is in reference to your request for information regarding the employment of

     Neleithia Hinson.

            Ms. Hinson served as a server for IHOP in Plantation, Florida from _ _ _ to

     ___. Company policy does not permit us to provide any additional information concerning

     Ms. Hinson's employment. Ms. Hinson is eligible for rehire.

            I hope this information is helpful and that it satisfactorily answers your inquiry.


     Very truly yours,




     Manish Patel
     Swami Pancake, LLC
     Owner




                                                     17
Case 0:19-cv-60714-AHS Document 44 Entered on FLSD Docket 01/23/2020 Page 18 of 18




                                                 EXHIBITB

                     NOTICE TO ALL SWAMI PAN CAKE, LLC EMPLOYEES

             This Notice is being posted pursuant to a Consent Decree entered by the U.S. District Court
     in EEOC v. Swami Pancake, LLC, Case No.: 19-cv-60714. In this case, the EEOC alleged that
     Swami Pancake, LLC discriminated against female employees by subjecting them to a sexually
     hostile work environment, or sexual harassment. Pursuant to a Consent Decree, the EEOC and
     Swami Pancake, LLC have resolved the Complaint. However, Swami Pancake, LLC denies any
     and all allegations in the Complaint, and by entering into this Consent Decree, Swami Pancake,
     LLC has not admitted to any liability nor were there any findings of wrongdoing by the Court.

            Title VII protects individuals from employment discrimination because of their sex. Swami
     Pancake, LLC will not approve employment discrimination of any kind as set forth in federal anti-
     discrimination laws, including, but not limited to, sex discrimination or retaliation. It is the policy
     of Swami Pancake, LLC to offer employment opportunities to all qualified employees and
     applicants, regardless of sex, race, color, religion, national origin, age, or disability. If you feel
     you are being sexually harassed or discriminated against on the basis of your sex, you may report
     your complaint by calling or leaving a message [add contact information of EEO Consultant and
     Employee Hotline.].

             Swami Pancake, LLC assures its employees that it supports Title VII and will not take any
     action against an individual because he/she has exercised his/her rights under the law to oppose
     discriminatory acts or to file charges with the EEOC. Appropriate corrective action, up to and
     including termination, based upon the circumstances involved, shall be taken against any employee
     (including management personnel) found to have violated Swami Pancake, LLC's policy
     prohibiting discrimination.

             EEOC enforces the federal laws against discrimination in employment on the basis of
     disability, race, color, religion, national origin, sex, and age. If you believe you have been
     discriminated against, you may contact EEOC at 1-800-669-4000. The EEOC charges no fees and
     has employees who speak many languages other than English, including Spanish and Creole.

             This Notice must remain posted for three (3) years from the date below and must not be
     altered, defaced or covered by any other material. Any questions about this Notice may be directed
     to: Swami Pancake, LLC's Litigation Settlement, c/o Robert Weisberg, Regional Attorney, EEOC,
     Miami District Office, Miami Tower, 100 SE 2nd Street, Suite 1500, Miami, Florida 33131.



     Manish Patel, Owner                                    Date




                                                       18
